                                                                           USDC SDNY
                                                                           DOCUMENT
UNITED STATES DISTRICT COURT                                               ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                              DOC #:
 -------------------------------------------------------------- X          DATE FILED: 5/13/2021
 EDVIN RUSIS, HENRY GERRITS, PHIL                               :
 MCGONEGAL, and DAVID HO ENG,                                   :
 individually and on behalf of all other similarly              :
 situated individuals,                                          :   18-CV-8434 (VEC)
                                              Plaintiffs,       :
                                                                :        ORDER
                                                                :
                            -against-                           :
                                                                :
 INTERNATIONAL BUSINESS                                         :
 MACHINES CORP.,                                                :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on May 12, 2021, the parties appeared before the Court for a conference;

        IT IS HEREBY ORDERED that, except for amendments permitted by Fed. R. Civ. P.

15(a)(1) and this Court’s Individual Practices in Civil Cases, amended pleadings may not be filed

and additional parties may not be joined except with leave of the Court. Any motion to amend or

to join additional parties must be filed within 30 days from the date of this Order.

        IT IS FURTHER ORDERED that Plaintiffs are granted leave to file an amended

complaint to add a Massachusetts state law class claim. That amended complaint must be filed

no later than 30 days after the Court issues an order on Defendant’s motion for summary

judgment filed after the conclusion of phase one of discovery, as discussed below.

        IT IS FURTHER ORDERED that the Court adopts the parties’ proposed approach to

stipulated dismissals of certain opt-ins based on the Court’s March 26, 2021 Order. Not later

than May 28, 2021, Plaintiffs must identify to Defendant the opt-ins they agree must be

dismissed. Not later than June 4, 2021, the parties must file a Stipulation of Dismissal for the



                                                         1
opt-ins they agree must be dismissed from this action based on the Court’s March 26, 2021

Order.

         IT IS FURTHER ORDERED that discovery in this matter shall be bifurcated. The first

phase includes discovery pertaining to the Named Plaintiffs and opt-ins whose claims are subject

to dismissal from this action for non-merits reasons based on the Court’s March 26, 2021 Order.

These issues include: (1) the substance and timing of disputed opt-ins’ claims; (2) the EEOC

investigation into alleged age discrimination at IBM, including the charges that underlay the

EEOC Determination Letter; and (3) Named Plaintiff McGonegal’s claim and EEOC charge. In

addition, the parties’ ongoing discovery efforts concerning the undisputed opt-ins shall continue

during the first phase of discovery.

         IT IS FURTHER ORDERED that, beginning on June 15, 2021, on the fifteenth day of

each month or the first business day thereafter, the parties must file a joint letter on the status of

discovery.

         IT IS FURTHER ORDERED that the parties must complete the first phase of discovery

not later than September 30, 2021. This is a firm deadline, and the parties must undertake every

effort to meet this deadline; the Court is unlikely to grant any extensions.

         IT IS FURTHER ORDERED that the parties must appear for a conference on October 1,

2021, at 11:00 a.m. At the conference, the Court will discuss anticipated motions, including

Defendant’s anticipated motion for summary judgment and Plaintiffs’ request to file a renewed

motion for conditional certification. The Court will also discuss the second phase of discovery

and whether discovery may proceed during the pendency of any motions or whether phase two

discovery shall be stayed pending decision on the parties’ motions. Not later than September

23, 2021, the parties must file a joint letter which includes a brief description of the status of



                                                   2
phase one discovery, including any additional discovery that remains outstanding, and the

parties’ updated proposal concerning motions’ briefing schedules and phase two of discovery.

       IT IS FURTHER ORDERED that the parties must meet and confer to resolve outstanding

disputes concerning the entry of a protective order in this matter. To the extent the parties are

unable to resolve their disputes concerning the protective order, they must promptly notify the

Court so that the Court can issue a referral to the Magistrate Judge.



SO ORDERED.

                                                          _____________________________
                                                      _________________________________
Date: May 13, 2021                                          VALERIE CAPRONI
                                                                       CAPRON    NI
      New York, New York                                  United States District Judge




                                                 3
